IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JOHN REARDON, individually and as               )
Representative of the “Sellers” under the       )
Purchase Agreement, Subordinate                 )
Promissory Note, Deferred Payment               )
Guaranty Agreement and Purchase                 )
Agreement Amendment and Waiver,                 )
                                                )
                         Plaintiff,             )
                                                )
                   v.                           )
                                                ) C.A. No. N21C-02-016 AML CCLD
CANARCHY HOLDCO CORP., f/k/a                    )
DEBC HOLDCO CORP., CANARCHY                     )
HOLDING CO LLC f/k/a OSKAR                      )
BLUES BREWERY HOLDING CO                        )
LLC, CANARCHY CRAFT BREWERY                     )
COLLCTIVE, LLC f/k/a DEEP ELLUM                 )
BREWING COMPANY, LLC, and                       )
FIREMAN CAPITAL PARTNERS, LLC,                  )
                                                )
                         Defendants.            )

                            Submitted: April 12, 2021
                              Decided: June 4, 2021

         Upon Defendants’ Motion to Dismiss Count IV – GRANTED

                                      ORDER

The plaintiff, appearing individually and as the representative of the sellers of a

Texas brewery, alleges the defendant buyers breached the parties’ purchase

agreement by failing to make earnout payments and by not providing sufficient

capital to support the brewery’s growth. Tacked on to the plaintiff’s breach of

contract claims is a claim that the defendants breached the implied covenant of good
                                            1
faith and fair dealing. The defendants seek to dismiss that implied covenant claim,

arguing (i) the plaintiff has not pleaded a contractual gap, and (ii) the purchase

agreement expressly addresses the allegedly implied obligations. Because the

complaint does not plead a gap in the parties’ agreements, the alleged implied

obligations are addressed by express contractual language, and the implied covenant

claim merely restates the plaintiff’s breach of contract claims, the defendants’

motion to dismiss that claim is granted.

FACTUAL & PROCEDURAL BACKGROUND

       1.     In 2011, Plaintiff founded Deep Ellum Brewing LLC (“Deep Ellum

Brewing”) in Dallas, Texas.1 On June 8, 2018, Plaintiff, individually and as the other

sellers’ representative (collectively “Sellers”), entered into an agreement (the

“Purchase Agreement”) under which Defendant CANarchy Holdco Corp.

(“CANarchy Corp.”) and Defendant CANarchy Holding Co LLC (“CANarchy

LLC” and collectively with CANarchy Corp., the “Buyers”) agreed to buy Deep

Ellum Brewing and merged it into Defendant CANarchy Craft Brewery Collective

LLC (“CANarchy Collective”).2

       2.     The Purchase Agreement contained an earnout provision under which

the Sellers were entitled receive additional post-closing consideration (the “Earnout


1
 Pl.’s Compl. at ¶ 15.
2
 Id. at ¶ 23. At the time the parties executed the Purchase Agreement, CANarchy Corp. was
known as DEBC Holdco Corp., and CANarchy LLC was known as Oskar Blues Brewery
Holding Co. LLC.
                                              2
Payment”) based on the number of barrels of Deep Ellum branded beer that

CANarchy LLC sold.3 The Purchase Agreement provided a schedule by which

CANarchy Corp. would report the number of barrels sold (the “Earnout Report”)

and make Earnout Payments.4 Under the Purchase Agreement, CANarchy Corp.

also executed a Subordinated Promissory Note (the “Note”) that required CANarchy

Corp. to pay Plaintiff, as the Sellers’ representative, the principal and interest

amounts on a set schedule.5          Under a separate agreement (the “Guaranty

Agreement”), CANarchy LLC and Defendant Fireman Capital Partners LLC

(“Fireman Capital”) guaranteed CANarchy Corp.’s Note payments.6

        3.      Plaintiff alleges CANarchy Corp. failed to timely deliver an Earnout

Report in 2019 and failed to make the scheduled Note payment.7 Plaintiff and the

Buyers then entered into a new agreement (the “Forbearance Agreement”), under

which the Buyers agreed to pay Plaintiff $10,479,320.00 to cure their default. The

Sellers received that payment on September 19, 2019.8 Plaintiff alleges CANarchy

Corp. again failed to deliver the Earnout Report in 2020, and neither CANarchy

Corp., CANarchy LLC, nor CANarchy Collective made an Earnout Payment in




3
  Id. at ¶ 25.
4
  Id. at ¶¶ 26-29.
5
  Id. at ¶¶ 35-36.
6
  Id. at ¶ 38.
7
  Id. at ¶¶ 48-49.
8
  Id. at ¶ 54.
                                           3
2020.9      Additionally, Plaintiff avers CANarchy Corp., CANarchy LLC, and

CANarchy Collective did not devote adequate resources to brewing, resulting in

numerous vendor orders never being satisfied.10 According to Plaintiff, CANarchy

Corp., CANarchy LLC, and CANarchy Collective invested significantly less in

Deep Ellum Brewing’s marketing budget than the amount represented in the

Forbearance Agreement and also cut Plaintiff off from Deep Ellum Brewing’s

operations.11 Plaintiff maintains these actions prevented Deep Ellum Brewing from

achieving the necessary sales milestones for Earnout Payments.12

       4.     Plaintiff originally filed a verified complaint (the “Complaint”) in the

Court of Chancery in October 2020. Defendants moved to dismiss on the basis that

the Court of Chancery lacked subject matter jurisdiction over the dispute. After

considering the jurisdiction issue, the Court of Chancery entered a stipulation and

order transferring the action to this Court under 10 Del. C. § 1902. On February 2,

2021, Plaintiff re-filed its Complaint in this Court. Counts I through III of the

Complaint allege various breaches of contract, while Count IV alleges a breach of

the implied covenant of good faith and fair dealing. After the case’s transfer, the

parties agreed to submit supplemental briefing limited to whether the Complaint



9
  Id. at ¶¶ 58, 60. Plaintiff argues CANarchy Corp., CANarchy LLC, and CANarchy Collective
are jointly and severally liable.
10
   Id. at ¶ 66.
11
   Id. at ¶¶ 64, 66.
12
   Id. at ¶ 66.
                                             4
properly pleaded an implied covenant claim. This Court took the motion to dismiss

under advisement after oral argument.

PARTIES’ CONTENTIONS
       5.      Defendants argue Plaintiff’s implied covenant claim fundamentally is

flawed because Plaintiff fails to identify any gap in the parties’ agreements.13

According to Defendants, the parties’ agreements specifically address the breaches

Plaintiff alleges.14    For example, Defendants assert the Purchase Agreement

expressly governs Defendants’ obligations to deliver the Earnout Reports and

Earnout Payments.15       Similarly, Defendants contend the Purchase Agreement

directly addresses Defendants’ commitments to make payments under the Note and

comply with guarantor obligations.16 In other words, Defendants argue Plaintiff’s

implied covenant claim merely repackages his breach of contract claims, and the

implied covenant claim therefore must be dismissed.17

       6.      Plaintiff argues he sufficiently has pleaded his implied covenant claim

by identifying two implied obligations Defendants allegedly breached: (i) the

obligation to grow the Deep Ellum brand and “increase awareness of the Deep

Ellum-branded products;” and (ii) the obligation to “utilize one of Deep Ellum



13
   Defs.’ Mot. at 3.
14
   Id.
15
   Id. at 3-4.
16
   Id. at 4.
17
   Id. at 5.
                                           5
Brewing’s greatest assets – [Plaintiff]” to assist in Deep Ellum’s direction and

growth following its sale.18 Plaintiff alleges various actions by Defendants breached

these implied obligations, including Defendants’ exclusion of Plaintiff from Deep

Ellum’s sales and marketing efforts and Defendants’ failure to provide Deep Ellum

with sufficient capital.19 Plaintiff argues Defendants’ actions deprived the Sellers of

the fruits of their bargain and therefore breached the implied covenant of good faith

and fair dealing.20

ANALYSIS

       7.     Dismissal is appropriate under Rule 12(b)(6) if a complaint fails to state

a claim upon which relief can be granted.21 In considering a motion to dismiss, the

Court must: “(1) accept all well pleaded factual allegations as true, (2) accept even

vague allegations as ‘well pleaded’ if they give the opposing party notice of the

claim, (3) draw all reasonable inferences in favor of the non-moving party, and (4)

[not dismiss the claim] unless the plaintiff would not be entitled to recover under

any reasonably conceivable set of circumstances.”22 Delaware’s pleading standard

is “minimal.”23 But “the benefits of liberal construction afforded [a plaintiff] do not



18
   Pl.’s Resp. at 23; Pl.’s Compl. at ¶¶ 6, 45, 63.
19
   Pl.’s Resp. at 24-25.
20
   Id. at 25.
21
   See Del. Super. Ct. Civ. R. 12(b)(6).
22
   Cent. Mortg. Co. v. Morgan Stanley Mortg. Cap. Holdings LLC, 27 A.3d 531, 535 (Del.
2011).
23
   Id. at 536.
                                             6
extend to ‘conclusory allegations that lack specific supporting factual

allegations.’”24 Accordingly, the Court will dismiss a claim if the plaintiff fails to

plead specific allegations supporting each element of the claim or if no reasonable

interpretation of the alleged facts reveals a remediable injury.25

       8.     The implied covenant of good faith and fair dealing attaches to all

contracts and exists to fill unanticipated contractual gaps.26 To state a claim for

breach of the implied covenant, a claimant must allege: (1) a specific implied

contractual obligation; (2) a breach of that obligation; and (3) resulting damage.27

The implied covenant “involves a cautious enterprise” in which a court infers

contractual terms to fill gaps or developments that neither party anticipated. 28 A

contracting party may not use the implied covenant to alter a contract’s express

terms.29 Put differently, Delaware courts will use the implied covenant to fill gaps




24
   Surf’s Up Legacy Partners, LLC v. Virgin Fest, LLC, 2021 WL 117036, at *6 (Del. Super. Jan.
31, 2021) (quoting Ramunno v. Cawley, 705 A.2d 1029, 1034 (Del. 1998)).
25
   Id. (quotation marks and citations omitted); see Malipiede v. Townson, 780 A.2d 1075, 1083
(Del. 2001); see also Price v. E.I. DuPont de Nemours & Co., Inc., 26 A.3d 162, 166 (Del. 2011)
(observing that a court need not draw “unreasonable inferences in favor of the non-moving
party”), overruled on other grounds by Ramsey v. Ga. S. Univ. Advanced Dev. Ctr., 185 A.3d
1255, 1277 (Del. 2018).
26
   See Dieckman v. Regency GP LP, 155 A.3d 358, 367 (Del. 2017).
27
   Brightstar Corp. v. PCS Wireless, LLC, 2019 WL 3714917, at *11 (Del. Super. Aug. 7, 2019)
(quotation marks and citations omitted).
28
   Nemec v. Shrader, 991 A.2d 1120, 1125 (Del. 2010) (quotation marks omitted).
29
   See Brightstar Corp., 2019 WL 3714917, at *11 (When reviewing an implied covenant claim,
“the express terms of a contract must always control.”) (citing Dunlap v. State Farm Fire & Cas.
Co., 878 A.2d 434, 441 (Del. 2005)).
                                               7
only when a contract truly is silent on the disputed issue.30 As a result, where the

express terms of an agreement govern a particular matter, an implied covenant claim

regarding that matter is not viable and must be dismissed.31

       9.     Plaintiff’s implied covenant claim falters for several reasons. First,

Plaintiff fails to plead any contractual gap. The implied covenant only exists to fill

unanticipated contractual gaps.32         It is not a vehicle to rebalance one party’s

economic interests that adversely were affected by foreseeable post-contracting

events.33 The Complaint fails to identify an unanticipated gap in the parties’

agreements that the implied covenant would operate to fill.                   The contractual

obligations Plaintiff asks the Court to imply could have been (and arguably were)

obtained at the drafting table. Plaintiff cannot now use the implied covenant to

extract contractual terms that Plaintiff could have sought during negotiations.

       10.    Additionally, the implied covenant claim fails because the alleged

“implied obligations” are addressed by express contractual language. Count IV of

the Complaint alleges Defendants had an implied obligation to “refrain from

arbitrary and unreasonable conduct that had the effect of preventing [Plaintiff] and




30
   See id.; accord Dunlap, 878 A.2d at 441; see also E.I. DuPont de Nemours & Co. v.
Pressman, 679 A.2d 436, 443-44 (Del. 1996).
31
   Edinburgh Holdings, Inc. v. Educ. Affiliates, Inc., 2018 WL 2727542, at *9 (Del. Ch. June 8,
2018).
32
   See Dieckman, 155 A.3d at 367.
33
   Nemec, 991 A.2d at 1128.
                                                8
the other Sellers from receiving the benefits of their bargain with Defendants.”34 But

this obligation is not implied; it expressly is delineated in the Purchase Agreement.

Section 1.8 of the Purchase Agreement states, “Buyer shall not . . . intentionally take

any action with the intent of reducing the Earnout Amount payable under this

Agreement.”35 An implied covenant claim is not available when the subject at issue

expressly is covered by the contract.36 The Purchase Agreement’s plain language

establishes the Defendants’ obligations regarding actions that could reduce the

Earnout Payment. Accordingly, the Court need not imply any such obligation, and

Plaintiff cannot seek to broaden the express contractual obligation through an

implied covenant claim.

       11.    Finally, Plaintiff’s implied covenant claim fails because it is duplicative

of Count III’s breach of contract claim. In Count III, Plaintiff alleges Defendants

breached the Purchase Agreement by taking actions that impaired the Sellers’ ability

to receive the Earnout Payments.37 Almost identically, Count IV alleges Defendants

breached the implied covenant by taking actions that prevented the Sellers from

receiving the benefits of their bargain.38 A plaintiff cannot repackage a claim for an




34
   Pl.’s Compl. at ¶ 98.
35
   Purchase Agreement, § 1.8.
36
   Edinburgh Holdings, Inc., 2018 WL 2727542, at *9.
37
   Pl.’s Compl. at ¶ 90.
38
   Id. at ¶¶ 98-99.
                                             9
express contractual breach into an implied covenant claim.39 Count IV substantively

is identical to Count III and, accordingly, must be dismissed.

CONCLUSION
       For the reasons set forth above, Defendants’ Motion to Dismiss Count IV is

GRANTED. IT IS SO ORDERED.



                                             /s/ Abigail M. LeGrow
                                                 Abigail M. LeGrow, Judge




39
  Buck v. Viking Holding Mgmt. Co. LLC, 2021 WL 673459, at *5 (Del. Super. Feb. 22, 2021);
see also Brightstar Corp., 2019 WL 3714917, at *11.
                                            10